charles j weiss petitioner v commissioner of internal revenue respondent docket no 13643-11l filed date in an effort to collect p’s unpaid tax_liabilities r prepared for p a final notice_of_intent_to_levy and your right to a hearing levy notice r attempted to hand-deliver the levy notice during a field call on february but was deterred by p’s dog two days later r initiated the mailing of the levy notice by certified mail to p’s last_known_address r did not generate a new levy notice dated february he enclosed in the envelope the original levy notice dated february p received the levy notice on february p completed form requesting a collection_due_process cdp hearing for the tax years at issue and mailed it to r on either march or r received it on march which was a monday during the cdp hearing p argued that the period of limita- tions on collection of his tax_liabilities had expired p based this contention on the assertion that he intentionally had filed his request for a cdp hearing one day late such that he was entitled only to an equivalent_hearing which would not have suspended the period of limitations on collection r con- tends that petitioner’s request for a cdp hearing was in fact timely because it was filed within days of the date on which the irs mailed him the levy notice before r may levy against a taxpayer’s property r must provide written notice of the proposed levy and inform the taxpayer of his right to united_states tax_court reports an administrative hearing a levy notice must be sent or delivered to the taxpayer not less than days before the day of the first levy sec_6330 this notice must inform the taxpayer in simple and nontechnical terms of his right to request a hearing during the 30-day period specified in sec_6330 see sec_6330 held when the date appearing on a levy notice is earlier than the date of mailing the 30-day period prescribed by sec_6330 and b is calculated by reference to the date of mailing held further the directive that levy and lien notices should be drafted in simple and nontechnical terms does not require invalidation of a levy notice when there is a mismatch between the letter date and the mailing date held further p timely filed his request for a cdp hearing because he mailed his form to r and it was received by r within days of r’s mailing of the levy notice see sec_7502 and sec_7503 held further the period of limitations on collection was suspended when p timely requested a cdp hearing and it remains suspended see sec_6330 sec_6502 daniel j pilla for petitioner jonathan e behrens for respondent lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 sec_1 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy the irs served the levy notice on petitioner in an effort to collect his unpaid federal_income_tax liabilities for and which exceeded dollar_figure in the aggre- gate petitioner contends that the period of limitations on collection of these liabilities expired in date he bases this contention on the assertion that he intentionally filed his request for a cdp hearing one day late such that he was entitled only to an equivalent_hearing rather than to the cdp hearing that the irs afforded him if petitioner’s contentions are correct the collection_period of limitations would not have been suspended during the cdp process and his tax in that event would appear to be uncollectible liabilities respondent contends that petitioner’s request for a cdp hearing was in fact timely because it was filed within all statutory references are to the internal_revenue_code in effect at all relevant times we round all dollar amounts to the nearest dollar weiss v commissioner days of the date on which the irs mailed him the notice_of_levy see sec_6330 respondent acknowledges that the date appearing on the levy notice was at least two days earlier than the mailing date but argues that the mailing date dictates the start of the 30-day period where as here it is the later of the two dates cf bongam v commissioner 146_tc_52 on this point we agree with respondent because petitioner has raised no other meaning- ful challenge to the settlement officer’s determination we will sustain the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated by this reference petitioner resided in pennsylvania when he filed his petition in petitioner filed delinquent returns for in date the irs assessed the tax_liabilities shown on those returns along with additions to tax under sec_6651 sec_6651 and sec_6654 between and petitioner filed for bankruptcy three times these filings served to suspend the 10-year period of limitations on collec- tion set forth in sec_6502 after factoring in the suspensions for these bankruptcies the collection_period of limitations for the tax years at issue was set to expire in date with a view to collecting petitioner’s outstanding liabil- ities the irs assigned a revenue_officer ro to his case the ro prepared a letter 1058a final notice_of_intent_to_levy and notice of your right to a hearing the ro gen- erated this levy notice using the irs integrated collection system ics which affixed date as the date on the letter the ro appended to the levy notice copies of irs publication your rights as a taxpayer publication collection appeal rights publication what you the u s bankruptcy court for the eastern district of pennsylvania held that petitioner had attempted to evade or defeat his income_tax liabil- ities for the tax years 237_br_600 bankr e d pa that determination was affirmed on appeal with respect to all six years at issue united_states v weiss u s dist lexis at e d pa date aff ’d 276_f3d_582 3d cir united_states tax_court reports should know about the irs collection process and form request for a collection_due_process or equivalent_hearing the ro concurrently generated a separate letter 1058a concerning a joint income_tax_liability for that was addressed to petitioner’s wife betty hockenbury the ro made a field call later that day in an effort to hand-deliver the two levy notices to petitioner’s residence he was deterred by a dog blocking the driveway he left without delivering either notice opting to send them by certified mail instead the ro completed his other field calls that after- noon and went home without returning to his office on february the ro conferred with an irs colleague to ascertain whether a criminal investigation should be opened against petitioner his colleague got back to him at the end of the day with a negative answer on february the ro prepared an envelope in which the levy notice for was to be sent by certified mail to petitioner’s last_known_address the ro did not generate a new levy notice dated february he simply enclosed in the envelope the original levy notice dated february together with the form and the three irs publications listed above he attached to the envelope u s postal service usps form_3800 cer- tified mail receipt and usps form_3811 certified mail return receipt on the form_3800 he made the notation l1058 standing for letter and indicated that it was being sent to charles weiss that same morning the ro prepared a similar levy notice concerning the joint tax_liability addressed to petitioner’s wife on february the ro placed the envelopes containing the two levy notices with usps certified mail slips attached in the outgoing mail bin at his office he credibly testified that the office’s standard operating procedure was to have outgoing mail picked up from that bin by support staff two or three times a day the support staff would meter all out- going mail and put it into a postal box outside the irs office to be picked up by usps personnel because outgoing mail was stamped using a private postage meter it did not receive a usps postmark the date of the imprint of the private postage meter on the envelope in which each notice was mailed was date after placing the two levy notices in the outgoing mail bin the ro updated the integrated data retrieval system weiss v commissioner idrs through ics to indicate that the levy notices had been mailed to petitioner and to his wife on friday date the irs office in which the ro worked was closed the next three days for the weekend and for presidents’ day the u s post office to which mail from that irs office was taken was open on february but was closed on february and on february petitioner’s wife signed the usps form_3811 for each levy notice her signatures on these forms establish that the two levy notices were delivered to her and that she received them on that day the certified mail num- bers on the forms that she signed match the certified mail numbers on the forms that the ro completed the ro subsequently made an updated idrs entry con- firming that he had received return receipts back date stamped by post office on for charles weiss betty hockenb u ry that both return receipts are signed by b hockenb u ry and that the taxpayers had accepted delivery of the levy notices petitioner’s wife opened the envelopes took out the enclosed documents set them aside for her husband and threw away the envelopes when petitioner came home from work that day he reviewed the levy notices and the irs publications by reading the publications petitioner who is an attorney became aware of the collection actions available to the irs and of the alternatives potentially available to him he understood the difference between a cdp hearing which would entitle him to judicial review if he were dissatis- fied and an equivalent_hearing in which any collection relief would be solely at the irs’ discretion petitioner did not have the ability in date to pay his federal tax_liabilities which then exceeded dollar_figure he understood that enforced irs collection action would cause serious financial hardship and make it impossible for him and his wife to maintain their standard of living in response to the two levy notices petitioner prepared two forms request for collection_due_process or equiva- lent hearing one form requested a hearing with the ro’s entry for february reads as follows ro sent l1058 cer- tified with pub pub pub copy to charles weiss and betty hockenbury ltr delivery status mailed united_states tax_court reports respect to petitioner’s and tax years cdp form petitioner was in a hurry to file the cdp form and completed it at the last minute he inadvertently listed tax years instead of the years actually covered by the levy notice as his basis for requesting a cdp hearing he stated that he can’t pay the tax owed and that levy action will cause hardship he did not check the box captioned equivalent_hearing he dated this form date the other form requested a hearing with respect to the joint tax_liability of petitioner and his wife cdp form as the basis for requesting a cdp hearing he stated that he and his wife can’t pay the tax owed and that levy action will cause hardship he did not check the box captioned equivalent_hearing he dated this form date petitioner mailed one form in an envelope post- marked date and he mailed the other form in an envelope postmarked date the irs received both forms on monday date after the envelopes were opened the forms became separated from their envelopes in the absence of any identifying markings on the envelopes the irs was unable to determine which envelope had contained the cdp form and which envelope had contained the cdp form on date the ro sent petitioner a letter noting that he had neglected to list tax years on the cdp form two weeks later the so received from peti- tioner a revised form dated date that listed the six years that were actually at issue petitioner on this revised form did not check the box captioned equivalent_hearing he again stated as his basis for requesting a cdp hearing that he can’t pay the tax owed and that levy action will cause hardship there is nothing in the record to indicate that the irs sent petitioner any notice relating to or we find that he intended to list tax years and on the cdp form and that he wrote and by mistake as a holographic error we find that he made a similar holographic error on the cdp form in writing instead of he did receive notice of a joint liability with his wife for but he mailed in a separate form for that year weiss v commissioner a settlement officer so was assigned to petitioner’s case the so reviewed his tax transcripts for she properly verified that the assessments for each year were properly made there was a balance due for each year and the tax bill for each year was mailed to petitioner’s last_known_address within days of each assessment the so also verified that the statute_of_limitations did not bar collection of petitioner’s liabilities the end of the 10-year period specified in sec_6502 had passed in date however sec_6330 provides i f a hearing is requested under subsection a b the running of any period of limitations under sec_6502 relating to collection after assessment shall be sus- pended for the period during which such hearing and appeals therein are pending the so determined that the collection_period of limitations remained open because petitioner had timely requested a cdp hearing in making this determination the so concluded that the critical date was not date the date appearing on the levy notice but the date on which that notice was actually mailed to petitioner she examined the ics history transcript maintained by the ro which showed date as the mailing date she also examined the usps forms in the administrative file she concluded that the form_3800 completed by the ro on feb- ruary and the form_3811 signed by petitioner’s wife on february likewise pointed to february as the mailing date given that the irs office was closed on the intervening three days although it was uncertain whether petitioner had mailed the cdp form on march or the so found it timely in either event because both dates were within days of february on date the so sent petitioner a letter informing him that his cdp hearing request for had been received and was timely she indicated that she had scheduled a telephone cdp hearing for date and enclosed the forms petitioner would need to com- plete in order to seek a collection alternative petitioner communicated with the so by letter or telephone three times during date on none of these occasions did he disavow his desire for a cdp hearing or assert that he wanted only an equivalent_hearing united_states tax_court reports petitioner retained daniel pilla his current counsel on date during the cdp hearing one week later mr pilla contended that petitioner’s cdp hearing request was untimely because the date appearing on the levy notice date controlled in determining whether peti- tioner had filed his request within the 30-day period specified in sec_6330 the so disagreed and stated that she considered both forms to have been filed timely because the 30-day period was calculated from the mailing date petitioner during the cdp hearing did not challenge the dollar amount of his underlying tax_liabilities or seek a collection alternative apart from claiming that the collection_period of limitations for had expired he did not dispute the appropriateness of the proposed levy the so sought from irs chief_counsel a legal opinion con- cerning the timeliness issue in date she received an opinion concluding that the 30-day period for filing a cdp hearing request runs from the date the cdp notices were mailed the so telephoned mr pilla to inform him of the irs’ position and asked whether petitioner sought a collection alternative mr pilla said he would give her an answer by date on date having received no further communication from petitioner or his counsel the irs sent petitioner a notice_of_determination sustaining the levy to collect his unpaid tax_liabilities for peti- tioner timely petitioned this court for review opinion sec_6330 does not prescribe the standard of review that this court shall apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our prece- dents we generally review the appeals officer’s determina- tion as to the propriety of particular collection action for abuse_of_discretion 134_tc_280 114_tc_604 however where the validity of the underlying tax_liability is properly at issue we will review the matter de novo we apply de novo review where the taxpayer did not receive a petitioner paid the joint income_tax_liability totaling about dollar_figure in early weiss v commissioner notice_of_deficiency or did not otherwise have an opportunity to challenge the tax assessed against him see wadleigh t c pincite 114_tc_176 there is some uncertainty in our precedents as to whether a de novo standard of review applies where as here the con- troversy concerns a challenge to the 10-year collection_period of limitations petitioner argues that his tax_liability is uncollectible because the period of limitations on collection has expired if that is so respondent’s proposed collection action would be impermissible under an abuse_of_discretion standard as well as under a de novo standard because we must decide whether the so correctly determined that the limitations_period had not expired we would reach the same result regardless of which standard we applied cf 124_tc_69 explaining that whether reviewing for abuse_of_discretion or de novo we must reject an erroneous view of the law we base our reso- lution of all factual issues upon a preponderance of the evi- dence so that assignment of the burden_of_proof is unneces- sary see eg 138_tc_228 cf sec_7491 a governing statutory framework sec_6320 pertaining to tax_liens and per- taining to levies establish procedures for administrative and judicial review of irs collection action the commissioner must provide the taxpayer with written notice of lien filing or proposed levy action and inform the taxpayer of his right to an administrative hearing see 115_tc_35 such written notice must be furnished in one of three ways it must be given in person be left at the taxpayer’s dwelling or usual place of business or compare eg 134_tc_1 we have held that a challenge to the 10-year period of limitations on collection is a challenge to the underlying liability with crites v commissioner tcmemo_2012_267 at the second c issue here is whether the ap- peals officer verified that the irs assessed the penalty against crites with- in the statute_of_limitations this is a c issue because it is a ‘legal re- quirement’ that an appeals officer must consider at a cdp hearing see also proper standard of review for collection_due_process determina- tions irs notice cc-2014-002 date united_states tax_court reports be sent by certified or registered mail to the tax- payer’s last_known_address sec_6320 a - c a a - c a levy notice must be sent or delivered to the taxpayer not less than days before the day of the first levy sec_6330 this notice must inform the taxpayer in simple and nontechnical terms of his right to request a hearing during the 30-day period specified in sec_6330 see sec_6330 if the person requests a hearing in writing under subsection a b and states the grounds for the requested hearing such hearing shall be held by the irs appeals_office sec_6330 i f a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment shall be suspended for the period during which such hearing and appeals therein are pending sec_6330 following the hearing the settlement officer issues a notice of determina- tion sustaining or declining to sustain the proposed collection action if the taxpayer disagrees with that determination he may petition for judicial review and the tax_court shall have jurisdiction with respect to such matter sec_6330 a taxpayer who fails to make a timely request for a cdp hearing is not entitled to a cdp hearing but he may be afforded an equivalent_hearing sec_301_6330-1 proced admin regs any relief afforded in an equivalent_hearing is discretionary with the irs the decision letter issued after such a hearing is not subject_to judicial review id para i q a-16 the collection_period of limitations is not suspended during an equivalent_hearing and the irs may thus proceed to collect the taxpayer’s liabilities id q a-13 see mcgowan v commissioner tcmemo_2008_125 petitioner’s argument assumes that sec_6330 operates to sus- pend the collection_period of limitations regardless of whether the irs in fact grants the taxpayer a cdp hearing only if the taxpayer has requested that hearing within the 30-day period referenced in sec_6330 and b respondent does not challenge this assumption which is consistent with the regulations see sec_301_6330-1 q a-g2 proced admin regs weiss v commissioner b commencement of the 30-day period the focus of the parties’ dispute is whether petitioner filed the cdp form within the 30-day period specified in sec_6330 petitioner sent his hearing request to the irs by certified mail on either march or date under the timely mailing timely filing rule_of sec_7502 petitioner is deemed to have filed his request on the date he mailed it moreover because march was a saturday and march was a sunday the 30-day window was extended until monday date and the irs received peti- tioner’s cdp form on that date see sec_7503 the cen- tral question therefore is whether march was within days of the levy notice if it was the running of the collection_period of limitations was suspended and continues to be sus- pended until days after the decision in this case has become final see sec_6330 sec_301_6330-1 example proced admin regs we have stated on several occasions that the 30-day period in which a taxpayer may timely request an appeals_office hearing begins on the day after the date of mailing of a levy notice under sec_6330 newsome v commis- sioner tcmemo_2007_111 93_tcm_1193 lopez v commissioner tcmemo_2001_228 82_tcm_469 t he taxpayer ha sec_30 days from the mailing of the levy notice to request a cdp hearing see also 127_tc_68 however we have not previously addressed a situa- although petitioner on the cdp form incorrectly listed tax years rather than he corrected this error by filing on date a revised form listing the six years cov- ered by the levy notice to which he was responding the parties do not dis- pute that the corrected form relates back to the date on which the cdp form was filed so that petitioner is deemed to have requested a cdp hearing for tax years ab initio petitioner was in a hurry to file the cdp form and completed it at the last minute it is clear that he made a holographic error on the original form and that he intended to request a cdp hearing for all six of the years covered by the levy notice not for which were never at issue or for which he addressed in a separate form submitted in response to the levy notice issued to his wife for that year cf 66_tc_105 finding that a petition is adequate where it con- tains some objective indication that the petitioner contests the deficiency determined by the commissioner against him united_states tax_court reports tion where the date appearing on a levy notice does not match the mailing date respondent contends that the mailing date controls in this scenario petitioner contends- contrary to the position a taxpayer would normally take- that the 30-day window for requesting a hearing under sec_6330 commenced on date the date appearing on the irs letter he asserts that he mailed the cdp form on date-ie days later-and that his request for a hearing was therefore untimely although we have found no precedent that addresses the precise question involved here a modest body of case law has developed on closely analogous questions when considering the timeliness of notices of deficiency under sec_6213 we have encountered situations where the date on the notice did not match the date on which the notice was successfully mailed to the taxpayer where the date on the notice was earlier than the date of mailing we have held that t he crit- ical date is the date the deficiency_notice was ‘mailed ’ 54_tc_1535 see eg lundy v commissioner tcmemo_1997_14 73_tcm_1693 ruling that the date of mailing is gen- erally the date that the commissioner actually places the notice_of_deficiency in the mail united tel co v commis- sioner 1_bta_450 by contrast when the date appearing on the notice_of_deficiency is later than the date of mailing we have held that the former date controls see loyd v commissioner tcmemo_1984_172 47_tcm_1450 jones v commissioner tcmemo_1984_171 47_tcm_1444 we recently applied the same line of reasoning in the cdp context see bongam v commissioner t c pincite that case involved a different 30-day period in the cdp regime namely the requirement in sec_6330 that the taxpayer petition this court within days of the irs notice_of_determination we held that the mailing date of the irs notice controlled when it was later than the date appearing on the letter in bongam the irs mailed a notice_of_determination to an address that was not the taxpayer’s last_known_address that notice was returned to the irs as undeliverable sev- eral months later on date the irs remailed the notice without changing the original date to the taxpayer’s weiss v commissioner last_known_address by regular mail the taxpayer received the notice at that address and petitioned this court within days of the mailing date relying on the deficiency cases cited above we held in bongam that when the date appearing on a deficiency_notice is earlier than the date of mailing ‘ t he critical date is the date the deficiency_notice was mailed ’ t c pincite quoting august t c pincite as we explained we see no reason why the above-described rules governing our defi- ciency jurisdiction should not also govern our jurisdiction in cdp cases thus allowing taxpayers the greatest opportunity consistently with the statutory language to obtain jurisdiction in our court we accordingly hold that the 30-day window prescribed by sec_6330 is cal- culated by reference to the notice_of_determination that was successfully sent to petitioner on date because petitioner actually received that notice and filed his petition within days we have juris- diction to hear this case id pincite this logic is equally applicable here we will employ the same principle of construction to irs notices issued under sec_6330 that we have applied to irs notices issued under sec_6330 when the date appearing on a levy notice is earlier than the date of mailing the 30-day window prescribed by sec_6330 and b is calculated by reference to the date of mailing in so ruling we are guided by the proposition that in determining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdictional provisions a broad practical construction rather than a narrow technical one see 68_tc_779 acceptance of petitioner’s submission would disserve the interests of most taxpayers by converting the cdp hearing in the scenario presented here into an equivalent_hearing immune from judicial review when a statutory provision is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 petitioner asserts that the date appearing on the levy notice must be deemed to be the mailing date when there is a clear discrepancy and no other date was provided to the petitioner to support that proposition he cites jones v commissioner tcmemo_1984_171 47_tcm_1444 continued united_states tax_court reports petitioner errs in contending that the regulations point to a different conclusion they provide that a cdp hearing must be requested within the 30-day period commencing the day after the date of the cdp_notice sec_301_6330-1 proced admin regs see id para c hearing must be requested within days after the date of the cdp_notice notably these provisions refer not to the date on the cdp_notice but to the date of the cdp_notice the examples to the regulations indicate that the date of the cdp_notice is the date on which that notice is mailed see id subpara example concluding that the 30-day period begins to run the day after t he irs mails a cdp_notice of intent to levy to the taxpayer’s last_known_address c determination of the mailing date in deciding whether the so erred in sustaining the pro- posed levy the relevant question is whether she properly concluded that the 10-year period of limitations remained open the answer to this question depends on whether the cdp form was mailed by petitioner and or received by respondent within days of the date on which the irs mailed the levy notice generally speaking we have approved a settlement offi- cer’s reliance on tax transcripts to prove relevant facts see eg tornichio v commissioner tcmemo_2002_291 schroeder v commissioner tcmemo_2002_190 here the but his reliance is misplaced in jones the date on the notice_of_deficiency was later than the mailing date consistently with the authorities dis- cussed in the text we held that the date appearing on the notice con- trolled we stated we emphasize that we are not announcing a rigid rule under which the date stamped on the face of the notice will always be con- sidered the date the notice was mailed for purposes of sec_6213 we do not intend for example to shorten the period which existing law gives the taxpayer to file his petition when the date stamped on the notice is earlier than the date of delivery to the postal authorities id t c m cch pincite n for similar reasons petitioner errs in relying on 114_tc_492 where we relied on the regulations discussed in the text we there stated that the taxpayer had to request a cdp hear- ing within the 30-day period following the date of the notice and con- cluded that he had not requested a hearing within days of the issuance of the notice on date id pincite because feb- ruary was the date on which the notice was mailed our opinion in offiler is fully consistent with the conclusion reached in the text weiss v commissioner so reviewed petitioner’s tax transcripts and determined that the levy notice for was mailed to petitioner’s last_known_address on date we have held that a settlement officer may not rely solely on computerized tax transcripts where the taxpayer demonstrates an irregularity in the assessment procedure see jordan v commissioner tcmemo_2011_243 102_tcm_386 petitioner argues that he has identified an irregularity in the assess- ment procedure because the date on the levy notice does not match its mailing date assuming arguendo that petitioner is correct the so was required to do more than check his tax transcripts the so did more than check the tax transcripts she verified the mailing date shown on the transcripts by con- sulting the ics history transcript maintained by the ro which showed that the letter was mailed on february she reviewed the form_3800 that the ro completed on february the certified mail number on that form matched the certified mail number on the form_3811 that petitioner’s wife signed on february the so reasonably concluded that the form_3811 bolstered her determination that the levy notice had been mailed on february because the irs office was closed on the intervening three days the evidence at trial supported the so’s determination the testimonial and documentary_evidence established that the ro left the levy notice in the outgoing mail bin on feb- ruary that an irs staff person collected the notice from the mail bin and ran it through a private postage meter which imprinted february as the date and that irs staff placed the notice into a postal box outside the irs office for collection by usps personnel later that afternoon while it seems plausible that usps personnel collected the notice from the irs postal box on february the evidence does not conclusively establish that they deposited it into the u s mail that same day but it is immaterial to our conclu- sion whether the notice was actually mailed on february or february the so correctly determined that february the so testified that she had inquired whether a certified mail log ex- isted but the ro replied in the negative at that time the internal rev- enue manual irm did not require the creation of such a log when send- ing out levy notices see irm pt date united_states tax_court reports was the earliest date on which the levy notice could have been mailed that date was within days of march the date on which petitioner testified that he mailed the cdp form see sec_7502 moreover because march was a saturday and march was a sunday the 30-day window was extended until monday date the date on which the irs received petitioner’s cdp form see sec_7503 thus regardless of whether the levy notice was mailed on february or february petitioner’s cdp form was timely filed under sec_6330 by reference both to the date of its mailing and to the date of its receipt petitioner cites cases like 564_fedappx_656 3d cir and 92_tc_729 for the proposition that the irs must estab- lish the exact date on which a notice of this sort was mailed that is certainly true where as in those cases acceptance of one of the possible mailing dates as the actual mailing date would lead to the conclusion that the notice was untimely in this case by contrast both possible mailing dates for the levy notice lead to the conclusion that petitioner’s cdp form was timely filed ascertaining the notice’s exact mailing date is unnecessary here because it would not affect the out- come d petitioner’s other arguments petitioner contends that the levy notice was fatally defec- tive because it violated what he calls the ‘information’ requirement of sec_6330 that section provides that a levy notice shall furnish certain information to the tax- payer in simple and nontechnical terms including the right of the person to request a hearing during the 30-day period under paragraph petitioner acknowledges that the levy notice informed him of his right to request a hearing for essentially the same reasons petitioner errs in contending that the so abused her discretion by declining to determine whether he had mailed the cdp form on march or as he testified on march both dates are within days of february the earliest date on which the levy notice could have been mailed moreover regardless of when peti- tioner mailed the cdp form it was timely because the irs received it on march the due_date as extended by sec_7503 a settlement officer does not abuse her discretion when she refrains from making deter- minations that are immaterial to her decision weiss v commissioner within days but he says that this information was not communicated in simple and nontechnical terms because the 30-day period did not run from february the date on the levy notice but from the subsequent mailing date this argument faces several hurdles at the threshold first petitioner cites no authority for the proposition that congress envisioned a sanction for the failure of an irs notice to be drafted in simple and nontechnical terms second petitioner cites no authority for the proposition that sec_6330 which obligates the settlement officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met includes the obligation to verify that irs communica- tions have been drafted in simple and nontechnical terms third if we were to assume that a settlement officer must verify this or that it is part of a challenge to the existence of the underlying liability petitioner cites no authority for the proposition that the failure to employ simple and non- technical terms in a levy notice would require invalidating the collection action where the failure does not prejudice the taxpayer’s ability to secure a cdp hearing in any event we have frequently upheld the validity of irs notices even though there was a mismatch between the letter date and the mailing date in bongam t c pincite the date appearing on the notice_of_determination was earlier than the mailing date as it was here our conclusion as to the notice’s validity was unaffected by the fact that the date appearing on the notice_of_determination does not match the date on which the notice was successfully mailed to peti- tioner going back many years we have reached the same conclusion regarding notices of deficiency and we have done so regardless of whether the taxpayer was aware of the actual mailing date see s cal loan ass’n v commissioner 4_bta_223 united tel co 1_bta_450 hurst anthony watkins v commissioner 1_bta_26 although a notice_of_deficiency like a notice_of_levy refers taxpayers to the date appearing at the top of the notice it is settled law that the date appearing on the notice of defi- ciency is not the date of mailing although the dates may coincide traxler t c pincite the directive that levy and united_states tax_court reports lien notices should be drafted in simple and nontechnical terms does not justify a different outcome here in a related vein petitioner argues that the so failed the verification requirement by paying insufficient heed to a section of the internal_revenue_manual irm cautioning that a levy notice should bear the same date as that on which it is mailed to the taxpayer see irm pt date the irm lacks the force of law and does not create rights for taxpayers anonymous v commissioner 145_tc_246 petitioner cites no case in which a settle- ment officer was found to have abused her discretion regarding verification by failing to follow an irm provision cf wadleigh t c pincite ndollar_figure declining to decide whether the procedures described in the irm are adminis- trative procedures that come within the verification require- ment of sec_6330 as explained above we have often upheld the validity of irs notices where the letter date did not match the mailing date finally petitioner contends that equitable_estoppel applies to bar respondent from relying on a mail date of the notice other than date petitioner asserts that the irs misled him by misrepresentation or concealment as to the existence of a fact-namely the date on which the levy notice was mailed-and that he suffered prejudice as a result his claim of prejudice is based on the notion that while he requested a cdp hearing what he really wanted was an equivalent_hearing that would not suspend the period of limitations on collection rather than check the equivalent_hearing box on the cdp form petitioner asserts that he aimed to achieve this goal by inten- tionally filing his cdp request one day late using the feb- ruary date appearing on the levy notice as his starting petitioner asserts that the irs publications accompanying the levy no- tice failed to alert him to the importance of the mailing date that asser- tion is incorrect publication reads the irs can’t levy or seize your property within days from the date this notice is mailed given to you or left at your home or office emphasis added even if an irs publica- tion offers erroneous information such publications are not authoritative sources of federal tax law see 330_f2d_91 9th cir nor can any interpretation by taxpayers of the language used in government pamphlets act as an estoppel against the government nor change the meaning of taxing statutes aff ’g tcmemo_1963_196 weiss v commissioner point he was prejudiced he says when his scheme was frus- trated by the so’s conclusion that he was entitled to the cdp hearing he had asked for because commencement of the 30-day period was calculated by reference to the notice’s mailing date petitioner’s estoppel argument is unpersuasive see 98_tc_695 estoppel is applied against the commissioner ‘with utmost caution and restraint ’ quoting 67_tc_612 the irs did not misrepresent or conceal any fact the date on the levy notice and the date imprinted on the envelope were visible for all to see if petitioner had not thrown away the envelope the mismatch would have been apparent to him petitioner’s testimony concerning prejudice moreover was wholly lacking in credibility in date he could not pay his federal tax_liabilities which exceeded dollar_figure he averred on the cdp form that he can’t pay the tax owed and that levy action will cause hardship petitioner is an attorney he studied the irs publications he received and he understood the difference between a cdp hearing and an equivalent_hearing his testimony that he actually sought an equivalent_hearing was implausible for at least four reasons he did not check the box for equivalent_hearing despite two opportunities to do so the irs during the pendency of an equivalent_hearing could begin immediate collection action which was the last thing petitioner wanted any relief afforded by the irs in an equivalent_hearing would be purely discretionary and not subject_to judicial review and the cdp hearing that he requested would entitle him to judicial review and defer irs collection action indefinitely thus achieving the goals he expressed in his hearing request for all these reasons we find no credible_evidence to support his claim of prejudice in consideration of the foregoing an appropriate decision will be entered f
